Exhibit 10.01

 

NEW FRONTIER MEDIA, INC.
SUMMARY OF
DIRECTOR COMPENSATION ARRANGEMENTS

 

Each director who is not a New Frontier Media, Inc. employee receives for
general board services, including attendance at regular and special board
meetings, an annual fee of $80,000, payable in equal quarterly installments.
Each such director receives an additional annual fee of $7,500 for each board
committee on which the director serves, and the chairman of each committee
receives an additional annual fee of $2,500 for such service. Each director is
also reimbursed for reasonable expenses incurred in connection with the services
provided as a member of the board and its committees.

 

Subject to our corporate trading policies and general securities laws, each
non-employee director is obligated to purchase, in the open market or otherwise
during each one-year period beginning immediately after an annual meeting of
shareholders, shares of our common stock equaling in value at least 20% of the
amount of the annual board service fee. Directors are not permitted to sell or
otherwise transfer shares of our common stock while serving as a director if the
result would be to reduce the beneficial ownership to below 20,000 shares, and
directors are not permitted to sell any shares unless they were acquired two
years prior to any such sale.

 

--------------------------------------------------------------------------------